Order, Supreme Court, New York County (Joan Madden, J.), entered on or about February 14, 2002, which granted defendants-respondents’ motion for summary judgment dismissing the complaint and cross claims against them, unanimously affirmed, without costs.
In this action to recover for injuries alleged sustained by plaintiff when she fell after slipping on snow and/or ice in front of defendants-respondents’ store, summary judgment dismissing the complaint and cross claims against defendants-respondents was properly granted since the record discloses the absence of any triable issue as to whether defendants-respondents even attempted to clear the snow and/or ice from the front of their premises, much less as to whether any such removal by them was negligently performed (see Gaudino v 511 W. 232nd St. Owners Corp., 279 AD2d 272, 273 [2001]). Concur — Mazzarelli, J.P., Sullivan, Ellerin, Friedman and Gonzalez, JJ.